COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, AtLee and Malveaux
UNPUBLISHED


              Argued at Fredericksburg, Virginia


              ERIC FITZGERALD JONES
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 1359-18-4                               JUDGE MARY BENNETT MALVEAUX
                                                                               JANUARY 14, 2020
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                               Lisa B. Kemler, Judge1

                               David J. Kiyonaga (Sebastian M. Norton; David J. Kiyonaga PLLC;
                               The Norton Firm, LLC, on brief), for appellant.

                               A. Anne Lloyd, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Eric Fitzgerald Jones (“appellant”) was convicted of possession of a firearm after having

              been convicted of a violent felony, in violation of Code § 18.2-308.2. On appeal, he argues that the

              trial court erred by: (1) denying his motion to suppress statements obtained in violation of his Fifth

              Amendment rights; (2) failing to strike the evidence against him as insufficient as a matter of law;

              and (3) denying in part his motion for stipulation that he had been convicted of a violent felony. For

              the following reasons, we affirm.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      Judge Nolan B. Dawkins presided over the hearing on appellant’s motion to suppress
              and motion for stipulation, while Judge Lisa B. Kemler presided over appellant’s jury trial.
                                        I. BACKGROUND

                                            The Offense

       On New Year’s Eve, December 31, 2017, Jonathan Tracy viewed a fireworks display

from the window of his apartment, located on the fifth floor of a building on North Patrick Street

in Alexandria. Shortly after midnight, Tracy, who was familiar with firearms from his service in

the military, heard between two and six “pops.” When Tracy looked in the direction of the

sound, he saw three individuals walking on the sidewalk on Colonial Avenue. The individuals

then turned onto First Street and walked toward North Patrick Street. As Tracy watched, one of

the men held a gun in the air and fired it several times. Tracy “jump[ed]” back from the window

and heard two more shots. He told his wife to call 911 and then returned to the window, where

he saw the three men walking down the sidewalk on First Street toward North Patrick Street.

Tracy was unable to identify the person firing the firearm.

       John Metcalf, who lived nearby, also heard multiple gunshots around midnight. His

home faces the entryway to 935 North Patrick Street, an apartment building. Metcalf gave police

a video recording (“exterior video”) from his surveillance camera. The time-stamped exterior

video depicted three men walking toward the intersection of First Street and Colonial Avenue at

12:04 a.m. At 12:05 a.m., the three individuals ran to the doorway of 935 North Patrick Street.

One of the men entered the building while the other two remained outside.

       Police obtained a surveillance video from the camera inside the entrance of 935 North

Patrick Street (“interior video”). This video showed a male individual wearing a snowman

sweater standing outside the glass door of the building and then opening the door for another

individual who entered the apartment building at 12:05 a.m. This man appeared to be holding a

black object in his right hand next to his right thigh. In addition, both the interior video and the




                                                -2-
exterior video depict the man in the sweater and a third male entering the building at 12:12 a.m.,

walking in the same direction that the first man had walked when he entered the building.

       A 911 dispatcher received a call at 12:05 a.m. reporting gunshots on First Street. Officer

Westrick McIlvaine of the Alexandria Police Department arrived at 12:09 a.m. and approached

the two men standing outside the entrance to 935 North Patrick Street. McIlvaine briefly spoke

with the men but did not detain them.

       Police later found nine bullet casings near the intersection of First Street and Colonial

Avenue. Forensic analysis determined that all of the casings were Winchester brand .40 caliber

S&W bullet casings that were fired from the same weapon. At trial, a firearms expert identified

examples of pistols that could expel that type of casing. Images of those firearms were admitted

into evidence, but no actual firearms were submitted for analysis or into evidence.

       Following appellant’s arrest, Detective Bikeramjit Gill interviewed him at police

headquarters. Detective Gill testified that he showed appellant still images taken from the

interior video at 935 North Patrick Street. Appellant admitted that the person depicted in those

images was him. He also admitted to being at the scene where the shots were heard, although he

denied seeing anyone fire a gun. He denied that the object visible in his right hand in the interior

video was a firearm and stated it was a phone. A black iPhone was recovered from appellant

when he was arrested and was admitted into evidence.

                                        Motion to Suppress

       Prior to trial, appellant filed a motion to suppress statements he made to police during the

interview following his arrest.

       The evidence adduced at the motion to suppress hearing was that appellant was arrested

on January 18, 2018. At that time, Detective Gill informed him that he was under arrest for a

firearm violation. Appellant was then transported to the Alexandria Police Department for an

                                                -3-
interview. Detective Ryan Clinch escorted appellant into an interview room. Prior to taking him

into the room, Clinch did not ask appellant any questions, nor did he read him his rights pursuant

to Miranda v. Arizona, 384 U.S. 436 (1966). Another officer, Officer Brooks, was also present

in the interview room.

       Almost immediately upon entering the interview room, appellant asked the officers,

“Hey, can you call my wife to tell her to call my lawyer for me?” Detective Clinch replied,

“Umm, do you know the number?” Appellant responded, “Yeah, I’m going to give you her

number.” Officer Brooks then said, “Hold on, sit tight.” Brooks began removing appellant’s

handcuffs and helping him to take off his coat. As Detective Clinch was leaving the room to get

coffee for appellant, appellant asked, “You’re gonna make the phone call,” and Clinch

responded, “Yeah, yeah, when I get the chance.” Detective Clinch then told appellant that he

was going to make some coffee and that it would take about ten minutes and exited the room

with Officer Brooks, leaving appellant alone in the room.

       When Detective Clinch left the room, he informed Detective Gill that appellant “had

asked to call his girlfriend and tell her to call his attorney.” Neither Gill nor Clinch called

appellant’s wife. After about ten minutes, Detective Gill entered the interview room. When Gill

entered the witness room, he introduced himself to appellant and told him that he needed to

advise appellant of his rights before they could talk. Gill reviewed appellant’s rights under

Miranda with him and confirmed that appellant understood those rights before questioning him

further. Appellant signed a written waiver of his rights. Appellant subsequently made the

statements that were introduced at trial through Gill’s testimony.

       At the suppression hearing, appellant argued that his statement, “Hey, can you call my

wife to tell her to call my lawyer for me?,” was an unambiguous and unequivocal assertion of his

right to counsel during a custodial interview. Further, this request was “a demand” and not “a

                                                 -4-
question.” The Commonwealth contended that appellant’s statement was a question that was

inherently ambiguous and equivocal.

       After hearing argument, the trial court denied appellant’s motion to suppress without

further comment.

                                      Motion for Stipulation

       At the same pretrial hearing, appellant, relying on Old Chief v. United States, 519 U.S.
172 (1997), requested that the trial court require the Commonwealth to stipulate that he had been

previously convicted of a felony. He argued that the stipulation should not include any reference

to the fact that the felony had been “violent,” because to include the nature of the felony would

be unfairly prejudicial.

       After hearing argument, the trial court granted appellant’s motion in part. The court

specifically ruled that the Commonwealth could not introduce evidence that appellant’s prior

violent felony was for “murder”; instead, “the word violent felony will be used.”

       At trial, the stipulation that appellant had been previously convicted of a violent felony

was read to the jury and admitted into evidence. Additionally, the court, upon appellant’s

request, instructed the jury that “[t]he Commonwealth has offered this stipulation into evidence

for the sole purpose of proving that [appellant] was convicted of the prior offense. You should

not use this fact for any other purpose in your deliberations.”

                                         Motion to Strike

       At the conclusion of the Commonwealth’s evidence, appellant moved to strike the

evidence, arguing that the Commonwealth had not proved that he had ever possessed a firearm.

The court took the motion to strike under advisement, and then denied the motion. Appellant

presented no evidence, but renewed his motion to strike, which the court denied.




                                                -5-
       The jury found appellant guilty of possession of a firearm after having been convicted of

a violent felony.

       Appellant appealed to this Court.

                                           II. ANALYSIS

                                      A. Motion to Suppress

       On appeal, appellant first argues that the trial court erred in denying his motion to

suppress statements obtained in violation of his Fifth Amendment rights.

       “The principle is now well-established that, pursuant to the Fifth Amendment of the

United States Constitution, law enforcement officers must inform a suspect in a custodial

interrogation of certain rights, including the right to remain silent and to have the assistance and

presence of legal counsel during the interrogation.” Bass v. Commonwealth, 70 Va. App. 522,

539-40 (2019) (quoting Stevens v. Commonwealth, 283 Va. 296, 302 (2012)). “If the accused

expresses a desire to have counsel present during a custodial interrogation, law enforcement

officers must cease their interrogation until counsel is present or the accused initiates further

communication with the authorities.” Stevens, 283 Va. at 302. Our Supreme Court has made

clear that “[t]he question [of] whether a suspect actually invoked his right to counsel involves an

objective inquiry.” Commonwealth v. Hilliard, 270 Va. 42, 49 (2005). “To invoke this right, a

suspect must state his desire to have counsel present with sufficient clarity that a reasonable

police officer under the circumstances would understand the statement to be a request for

counsel.” Id. “If, however, a suspect’s reference to an attorney is either ambiguous or

equivocal, such that a reasonable officer under the circumstances would only have understood

that the suspect might be invoking his right to counsel, the officer is not required to stop

questioning the suspect.” Id.




                                                -6-
       “The question of ‘whether a suspect invoked his right to counsel presents a mixed

question of law and fact.’” Bass, 70 Va. App. at 540 (quoting Hilliard, 270 Va. at 49). This

Court “must review the circuit court’s findings of historical fact only for clear error, and . . . give

due weight to inferences drawn from those factual findings.” Commonwealth v. Redmond, 264
Va. 321, 327 (2002). Thus, under this standard of review, “the determination of what [the

defendant] actually said is a question of fact that we review only for clear error. . . . Whether

those words are sufficient to invoke the right to counsel is a legal determination that we review

de novo.” Id. (alterations in original) (quoting United States v. Uribe-Galindo, 990 F.2d 522,

523 (10th Cir. 1993)).

       Here, the trial court did not make any factual findings regarding the motion to suppress.

As such, our review is limited to a de novo consideration of whether appellant’s “words, taken in

context, were sufficient to invoke his right to counsel.” Hilliard, 270 Va. at 50.

       Appellant argues that his words, “Hey, can you call my wife to tell her to call my lawyer

for me?,” along with his question to Detective Clinch when the detective was leaving the room,

“You’re gonna make the phone call,” indicate repeated requests for someone to call his wife in

order to contact his attorney. He asserts that these repeated requests were not made in order to

clarify his rights or as mere expressions about the wisdom of continuing the interrogation

without consulting a lawyer. Rather, appellant argues, these requests “were clear, unambiguous

and unequivocal requests for counsel.”

       However, applying the well-established legal principles articulated by prior Virginia

appellate decisions, we hold that appellant failed to make a clear and unambiguous invocation of

his right to counsel. Neither of appellant’s statements—his initial request for police to call his

wife and his later question to the detective inquiring if he was going to call her—evidenced an

unambiguous request for counsel.

                                                 -7-
       Appellant’s first statement, “Hey, can you call my wife to tell her to call my lawyer for

me?,” did not indicate a clear invocation of his right to counsel because a reasonable officer

would not know with clarity that appellant wanted to have an attorney present for his

interrogation. Rather, appellant’s question could have indicated that he wanted his wife to call a

lawyer so that a lawyer could be present at his interrogation, or it could have indicated that he

wanted to notify a lawyer that he faced future legal issues, or it could have indicated that he

wanted a lawyer to assist him at some future stage in the legal proceedings. Appellant’s request

to call his wife to have her call his attorney did not clearly and unambiguously indicate that he

wanted his wife to call the attorney in order for counsel to be present for the interrogation.

Appellant did not state that he wanted his wife to call his attorney in order to “get him here” or

“have him present,” or use any other phrasing indicating his desire to have counsel present at that

time. Instead, appellant’s statement was simply a request for his wife to call a lawyer, with this

statement not providing any further guidance or clarity on whether he desired to talk to a lawyer

for the purposes of the interrogation.

       Appellant’s second statement, “You’re gonna make the phone call,” presented the same

ambiguity. While appellant asked the detective if he was going to call his wife in order for her to

call an attorney, there is no indication in his words that he wanted an attorney present for his

interrogation. Thus, we do not view his statements as clearly demonstrating his invocation of his

right of counsel during questioning.

       In the instant case, appellant never requested a lawyer to assist him in his current dealings

with the police. He merely asked if he could call his wife for her to then call his attorney. To

invoke the right to counsel at interrogation, “a suspect must state his desire to have counsel

present with sufficient clarity that a reasonable police officer under the circumstances would

understand the statement to be a request for counsel.” Hilliard, 270 Va. at 49 (emphasis added).

                                                -8-
Because appellant did not make an unambiguous invocation of his right to have counsel present

at the interrogation, we find that the trial court did not err in denying his motion to suppress the

statements that he made during this interrogation.

                                  B. Sufficiency of the Evidence

       Appellant next argues that the trial court erred in denying his motion to strike the

evidence. He contends that the evidence the Commonwealth presented at trial was insufficient

for any rational fact finder to conclude beyond a reasonable doubt that he was in possession of a

firearm on January 1, 2018.

       “When considering on appeal the sufficiency of the evidence presented below, we

‘presume the judgment of the trial court to be correct’ and reverse only if the trial court’s

decision is ‘plainly wrong or without evidence to support it.’” Kelly v. Commonwealth, 41
Va. App. 250, 257 (2003) (en banc) (quoting Davis v. Commonwealth, 39 Va. App. 96, 99

(2002)). As the Commonwealth was the prevailing party below, we state the facts in the light

most favorable to it. Gerald v. Commonwealth, 295 Va. 469, 472 (2018).

       “[C]ircumstantial evidence is competent and is entitled to as much weight as direct

evidence[,] provided that the circumstantial evidence is sufficiently convincing to exclude every

reasonable hypothesis except that of guilt.” Finney v. Commonwealth, 277 Va. 83, 89 (2009)

(second alteration in original) (quoting Dowden v. Commonwealth, 260 Va. 459, 468 (2000)).

“Circumstantial evidence is not viewed in isolation. While no single piece of evidence may be

sufficient, the combined force of many concurrent and related circumstances, each insufficient in

itself, may lead a reasonable mind irresistibly to a conclusion.” Muhammad v. Commonwealth,

269 Va. 451, 479 (2005). “The statement that circumstantial evidence must exclude every

reasonable theory of innocence is simply another way of stating that the Commonwealth has the




                                                -9-
burden of proof beyond a reasonable doubt.” Commonwealth v. Hudson, 265 Va. 505, 513

(2003).

          Contrary to appellant’s argument, the evidence adduced at trial was sufficient to support

his conviction for possession of a firearm after having been convicted of a violent felony. The

evidence established that shortly after midnight on January 1, 2018, Jonathan Tracy heard

popping sounds, then looked out of his window and saw an individual, within a group of three,

holding a firearm in the air and discharging it several times. Tracy was familiar with firearms

from his service in the military. Another nearby resident, John Metcalf, also heard multiple

gunshots around midnight. An exterior surveillance video showed three men standing on the

corner of First Street and Colonial Avenue just after midnight and then showed them at

12:05 a.m. running toward the entrance of an apartment building at 935 North Patrick Street.

The exterior video also shows one of the individuals entering the building at this time. An

interior surveillance video depicted appellant as he entered the apartment building at 12:05 a.m.

Appellant was holding a black object in his right hand next to his right thigh as he entered the

building. Although a firearm was not recovered, the jury was presented with images of guns that

were capable of expelling cartridge casings like the ones found on First Street and had the

opportunity to compare those images with the image of the object in appellant’s hand. Appellant

admitted that he was in the area on the night in question and was the person depicted entering the

apartment building. While he denied that he had possessed a gun, the jury was entitled to reject

his denial. “In its role of judging witness credibility, the fact finder is entitled to disbelieve the

self-serving testimony of the accused and to conclude that the accused is lying to conceal his

guilt.” Speller v. Commonwealth, 69 Va. App. 378, 388 (2018).

          Here, the exterior video showed three individuals running toward the apartment building

at 12:05 a.m. and one of the individuals entering the building at that time. The interior video

                                                 - 10 -
showed that appellant was the individual who entered the apartment building and that he held a

black object close to his thigh. This occurred shortly after shots were fired on a street nearby.

Considering the totality of the evidence, a rational fact finder could have concluded that the

object in appellant’s hand as he entered the apartment building was a firearm. Thus, this Court

cannot say on appeal that this determination was plainly wrong or without evidence.

                                      C. Motion for Stipulation

        Finally, appellant argues that the trial court erred in denying in part his motion for

stipulation. Appellant contends that the trial court erred in not allowing his proffered stipulation,

that he had previously been convicted of a felony and instead entering a stipulation that he had

previously been convicted of a violent felony. Appellant asserts that instructing the jury that he

had been found guilty of a violent felony was itself highly prejudicial and constituted an abuse of

discretion.

        “‘[T]he admissibility of evidence is within the discretion of the trial court’ and an

appellate court will not reject the decision of the trial court unless it finds an abuse of discretion.”

Hicks v. Commonwealth, 60 Va. App. 237, 244-45 (2012) (quoting Midkiff v. Commonwealth,

280 Va. 216, 219 (2010)). “Under this deferential standard, a ‘trial judge’s ruling will not be

reversed simply because an appellate court disagrees;’ only in those cases where ‘reasonable

jurists could not differ’ has an abuse of discretion occurred.” Campos v. Commonwealth, 67
Va. App. 690, 702 (2017) (quoting Thomas v. Commonwealth, 44 Va. App. 741, 753, adopted

upon reh’g en banc, 45 Va. App. 811 (2005)).

        Code § 18.2-308.2(A) provides, in pertinent part:

                It shall be unlawful for (i) any person who has been convicted of a
                felony . . . whether such conviction or adjudication occurred under
                the laws of the Commonwealth, or any other state, the District of
                Columbia, the United States or any territory thereof, to knowingly
                and intentionally possess or transport any firearm . . . . Any person
                who violates this section shall be guilty of a Class 6 felony.
                                                 - 11 -
               However, any person who violates this section by knowingly and
               intentionally possessing or transporting any firearm and who was
               previously convicted of a violent felony as defined in [Code]
               § 17.1-805 shall be sentenced to a mandatory minimum term of
               imprisonment of five years.

       Pursuant to this statute, the Commonwealth bears the burden of proving both the fact and

type of the accused’s qualifying prior conviction beyond a reasonable doubt. See Boone v.

Commonwealth, 285 Va. 597, 601 (2013) (“[T]he phrase ‘previously convicted of a violent

felony’ in Code § 18.2-308.2(A) . . . sets forth an additional element the Commonwealth is

required to prove beyond a reasonable doubt to obtain an enhanced sentence.”).

       However, appellant contends that despite the fact that the Commonwealth had the burden

to prove he had committed a prior violent felony to obtain the enhanced sentence under the

statute, the introduction of a stipulation that he had been convicted of a prior violent felony was

unduly prejudicial in this case.2 We find appellant’s contention without merit, for two reasons.

       First, we note that appellant’s motion for stipulation was granted in part—the

Commonwealth was prohibited from introducing evidence of his actual prior conviction for

second-degree murder. Rather than allowing the Commonwealth to introduce the prior offense,

the trial court allowed appellant to stipulate that he had been convicted of a prior violent felony.

Because this stipulation was clearly less prejudicial than the admission of his actual prior

offense, we reject appellant’s argument that the stipulation was unduly prejudicial.


       2
          Appellant also argues under this assignment of error that “the issue of whether the
previous felony conviction was violent w[as] . . . a matter of law to be decided by the court, not
the jury,” thus the trial court abused its discretion in admitting the stipulation that he had been
previously convicted of a violent felony. We reject this argument, noting as we did above that
whether appellant had previously been convicted of a violent felony was “an additional element”
that “the Commonwealth is required to prove beyond a reasonable doubt to obtain an enhanced
sentence.” Boone, 285 Va. at 601. Whether the Commonwealth’s evidence established this
additional element is a question for the finder of fact, in this case, the jury. See Washington v.
Commonwealth, 272 Va. 449, 459 (2006) (“[T]his Court has repeatedly held that the prior
convictions of a criminal defendant facing trial as a recidivist may be introduced and proved at
the guilt phase of the trial on the principal offense.”).
                                                  - 12 -
       Second, Virginia appellate courts have consistently held that, where there are concerns

that evidence may be unfairly prejudicial, a limiting or clarifying instruction is the appropriate

remedy. See LeVasseur v. Commonwealth, 225 Va. 564, 589 (1983) (holding that juries are

presumed to follow prompt cautionary instructions regarding the limitations placed upon

evidence); Essex v. Commonwealth, 18 Va. App. 168, 172 (1994) (noting that the prejudice of

introducing defendant’s prior convictions “may be alleviated by a jury instruction limiting the

purpose for which the evidence is offered”); Woodson v. Commonwealth, 16 Va. App. 539, 541

(1993) (noting that “[a] cautionary instruction to the jury is appropriate in a trial” when the

offense involved enhanced punishment provisions). In this case, when the stipulation was read

to the jury and admitted into evidence, the court instructed the jury that “[t]he Commonwealth

has offered this stipulation into evidence for the sole purpose of proving that [appellant] was

convicted of the prior offense. You should not use this fact for any other purpose in your

deliberations.” A jury is presumed to follow the instructions given it; thus we conclude that any

undue prejudice was cured by the court’s instruction. Therefore, the trial court did not err in

denying in part appellant’s motion for stipulation.3


       3
          Appellant also argues that the Supreme Court’s decision in Old Chief compels the
conclusion that the admission of the stipulation in this case constituted an abuse of discretion.
However, a reading of Old Chief belies appellant’s contention. In Old Chief, the accused was
charged with possession of a firearm by a convicted felon, in violation of a federal law, 18
U.S.C. § 922(g)(1). 519 U.S. at 174. At trial, the accused offered to stipulate that he had a prior
felony conviction. Id. at 175. The district court allowed the introduction of the conviction order
rather than the stipulation. Id. at 177. Relying on Federal Rule of Evidence 403, which
authorized exclusion of relevant evidence when its “probative value is substantially outweighed
by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative evidence,”
the Supreme Court concluded the probative value of the conviction itself was outweighed by the
substantial risk of prejudice to the accused. Id. at 180, 191.
        Old Chief interpreted a federal evidentiary rule that closely aligns with its Virginia
counterpart, Rule of Evidence 2:403. However, Old Chief concerned a federal firearm statute
which has fundamental differences from the Virginia statute. 18 U.S.C. § 922(g)(1) provides, in
pertinent part, that it is “unlawful for any person . . . who has been convicted in any court of, a
crime punishable by imprisonment for a term exceeding one year” to possess a firearm. Thus, it
                                                 - 13 -
                                       III. CONCLUSION

       We hold that the trial court did not err in denying appellant’s motion to suppress and in

denying in part his motion for stipulation. We also hold that the evidence was sufficient to

support his conviction for possession of a firearm after having been convicted of a violent felony.

Accordingly, we affirm the judgment of the trial court.

                                                                                         Affirmed.




is clear that the federal statute, in contrast to Virginia’s statute, does not include
statutorily-mandated degrees of punishment differentiating among types of felonies. See Old
Chief, 519 U.S. at 186 (“The statutory language in which the prior-conviction requirement is
couched shows no congressional concern with the specific name or nature of the prior offense
beyond what is necessary to place it within the broad category of qualifying felonies . . . .”). In
this case, pursuant to Code § 18.2-308.2(A), the Commonwealth was required to prove that
appellant had previously been convicted of a specific type of felony—a violent felony—rather
than simply a felony. We find that Old Chief is not controlling in the situation before us, where
the Commonwealth was required to prove that appellant had committed a specific type of felony
and appellant was allowed to stipulate that he had previously committed this type of felony,
rather than have his actual prior offense admitted into evidence.
                                                   - 14 -